Notice of Pre-AIA  or AIA  Status2008
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akselrod (US 2018/0241131).
As to claim 1, Akselrod discloses (fig. 7) an optical structure (700), comprising: an optical element (dielectric resonator element) having a planarized top surface (793); and  a plurality of protrusions (703, 705) disposed on the planarized top surface (793), wherein each of the plurality of protrusions (703, 705) independently has a size (100 nm) in subwavelength dimensions (905 nanometers), (paragraphs [0109]-[0111]).  
5. 	As to claim 2, Akselrod discloses (fig. 7) the optical structure (700) wherein the plurality of protrusions (703, 705) have a pitch (pitch) ranging from 100 nm to 1000 nm (400-480 nanometers), (paragraphs [0109]-[0111]).  
6. 	As to claim 3, Akselrod discloses (fig. 8) the optical structure (800) wherein the plurality of protrusions (801-896) comprise square pillars (pillars), (paragraph [0112]).  
7. 	As to claim 4, Akselrod discloses (fig. 7) the optical structure (700) wherein the plurality of protrusions (703, 705) are cylinders (rounded, concentric rings, curved), (paragraphs [0036], [0050]) and each of the plurality of protrusions (703, 705) independently has a diameter (diameter) ranging from 40 nm to 500 nm (100 nanometers), (paragraphs [0110]). 
8. 	As to claim 5, Akselrod discloses (fig. 7) the optical structure (700) wherein the plurality of protrusions (703, 705) have a size distribution that controls a phase (phase), (paragraph [0032]) of an incident light (905) to be between 0 and 2π (narrow bandwidth), (paragraphs [0109]). 
9. 	As to claim 6, Akselrod discloses (fig. 11A) the optical structure (1150) wherein the plurality of protrusions (pillar-like resonators, elongated dielectric resonator elements) collimate an incident light (optical radiation) with an angle (angle) from zero degrees to 180 degrees (60-89 degrees) into light (905) with an angle of zero degrees, (paragraph [0123]). 
10. 	As to claim 7, Akselrod discloses (fig. 7) the optical structure (700) wherein a material (non-conductive layer) of the plurality of protrusions (703, 705) comprises SiO2 (silicon dioxide) or a combination thereof, (paragraphs [0040], [0109]). 
11. 	As to claim 8, Akselrod discloses (fig. 7) the optical structure (700) wherein the optical element (dielectric resonator element) further comprises an optical multifilm (791), (paragraph [0109]). 
12. 	As to claim 9, Akselrod discloses (7) a method of fabricating an optical structure (700), comprising: providing an optical element (dielectric resonator element) having a planarized top surface (793); and forming a plurality of protrusions (703, 705) on the planarized top surface (793), wherein each of the plurality of protrusions (703, 705) independently has a size (100 nm) in the subwavelength dimensions (subwavelength nanometers), (paragraphs [0109]-[0111]). 
13. 	As to claim 10, Akselrod discloses (fig. 7) the method wherein the step of forming a plurality of protrusions (703, 705) on the planarized top surface (793) comprises: forming a material layer (792) on the planarized top surface (793); forming a resin layer (791) on the material layer (793); patterning the resin layer (791) using a nanoimprint process (nano-lithographic processes); and etching (etching) the material layer (792) to form the plurality of protrusions (703, 705), (paragraphs [0029], [0072], [0109]). 
14. 	As to claim 11, Akselrod disclose (fig. 7) the method wherein the step of forming a plurality of protrusions (703, 705) on the planarization layer (793) comprises: forming a material layer (792) on the planarized top surface (793); forming a photoresist layer (791) on the material layer (792); patterning the photoresist layer (791) using a lithography process (nano-lithographic processes); and etching (etching) the material layer (792) to form the protrusions (703, 705), (paragraphs [0029], [0072], (0109). 
15. 	As to claim 12, Akselrod discloses (fig. 7) the method wherein the plurality of protrusions (703, 705) have a pitch (pitch) ranging from 100 nm to 1000 nm (400 nanometer, 480 nanometer), (paragraphs [0109]-[0111]). 
16. 	As to claim 13, Akselrod discloses (fig. 7) the method wherein a material (non-conductive layer) of the plurality of protrusions (703, 705) comprises SiO2 (silicon dioxide), (paragraph [0040]) or a combination thereof, the plurality of protrusions (703, 705) comprise cylinders (rounded, concentric rings, curved, circular), and when the plurality of protrusions (703, 705) are cylinders (rounded, concentric rings, curved, circular), (paragraphs [0036], [0050]-[0051]) each of the plurality of protrusions (703, 705) independently has a diameter ranging from 40 nm to 500 nm (100 nm), (paragraphs [0109]-[0110]). 
17. 	As to claim 14, Akselrod discloses (fig. 7) the method wherein the plurality of protrusions (703, 705) have a size distribution that controls a phase (phase), (paragraph [0032], [0091]-[0094]) of an incident light (905) to be between 0 and 2π (narrow bandwidth), (paragraphs [0109]), and collimate an incident light (905) with an angle (angle) from zero degrees to 180 degrees (60-89 degrees) into light (905) with an angle of zero degrees, (paragraph [0123]). 
18. 	Claims 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita et al (US 2008/0316323).
19. 	As to claim 15, Morita et al disclose (fig. 1) an optical system (100), comprising: a sensing sensor (5a); an optical element (3) disposed above the sensing sensor (5a), the optical element (3) having a planarized top surface (plane surface); and a plurality of protrusions (4) disposed on the planarized top surface (plane surface), wherein each of the plurality of protrusions (4) independently has a size in subwavelength dimensions (light positions), (paragraphs [0044]-[0047]). 
20. 	As to claim 16, Morita et al disclose (fig. 1) the optical system (100) wherein the sensing sensor (5a) comprises a CMOS image sensor (5), (paragraph [0048]). 
21. 	As to claim 17, Morita et al disclose (fig. 1) the optical system (100) further comprising a light source (6) disposed above the optical element (3), wherein the light source (6) comprises an infrared light source (6), (paragraphs [0044], [0049]-[0051]). 
22. 	As to claim 18, Morita et al disclose (fig. 1) the optical system (100) wherein the infrared light source (6) emits light (infrared light), (paragraphs [0049]-[0051]) wherein infrared light well known to have wavelengths longer than visible light and ultraviolet light inherently defines infrared wavelengths of 850nm, 940nm, 1,350nm or 1,550nm.
Conclusion
23. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878     





/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878